Case 3:18-cv-00155-MEM-WIA Document 81 Filed 05/15/20 Page 1 of 8

IN THE UNITED STATES RNISTRICT COURT
FOR THE MIDDLE BDISYRICT OF PENMNSYLVANTA
NOEL BROWN, ET. AL. }
NOEL BROWN, ET. AL., FILED )
Plaintiff SCRANTON ) Ne. 3:18+cv-60155-MEM-WIA
Vv. MAY 1. 2020 ) € Mannior, J.)

Arbuckle, M.J.}

 

Defendants } ( PROFCSED SU

rd
rd
tt
7]
a
cH
we
a

a

tn
Cc
ke
be
|
ri
=
tal
rm
cl
pur
i
tH
ra
bo
tel
bey
te
ry
<<
Q
ity
U
Q
rn
te
re]
—
©
raat
tj
)
o
ie

FENDANTS MOTION CECF No.70 &

sd
pe
hal

 

Later on the same day, the District Court issued an Order directing
plaintif€ to file a brief in opposition on or before Marck 26, 2020. Cn

March 20, 2020. Plaintiff despite not having been served copies of the

defendants motion and brief, filed in opposition (Doc. 73) to avoieé being
time-berved. Then on Aprii 13, 2020. Plaintifi filec mcetion and brief for
expansion of time, due to the CCVID 419 out-brake. On April Zi, 2020.

Wayne Sounty defendants

On April 22, 2020. The court Ordered for plaintiff specific reasons

as tc wny @ supplement brief is necessary in a metion to suppiement brief,

a

oOppe ion, on or before May 20, 7020. Along with plaintiff propased

a

pote
es
—

supplement brief to plaintiff brief in oppesition (Doc.73).
FACTS:

££ has alveady shown that

rary
fo
ime
3
co
tule

Within the plaintiffs complaint, p

he is a member of a racial group capabie of being sing

 

differential treatment. See. BUCK V. HAMPTON TWP. SCH DIST. citing A court
may consider matters incovsperated by reference or integral te the claims,
items subject to judicial notice, matters of public recores, crders and

items appearing in the reccrds of the ec
Case 3:18-cv-00155-MEM-WIA Document 81 Filed 05/15/20 Page 2 of 8
leirtiff has made an Equal Protection Ciaim, in which plaint!

:
Lr

jee
i in

wags tried in ielation of Constitutional previsions guaranteeing an

a

impartial jury and a jury compesed of perscns representing a fa

o

Cross
section of the community, causing injury to plaintiff by execution of
administrative officers, policy or custome.

Plaintiff case has facial plausibility when plaintiff pleas factual

contents. Jury selection and service Act of 1968 prohibits exclusicn of

al

slack citizens from the venire summons process implies that the
government, whether legislative cr judicial branch of state municipals

branch, has made the general determination that those excluded are unfit

that each race may have its own special concerns, or even may tena to
favor its own, is not.

Plaintifé allege mere than a mere causal connection between the
state, city, county supervisors directions through its administrative

officers viclation, or in other words proximate causation, which plaintiff
has establish where in plaintif£ amended complaint of supervisors giving

directions they know or should know their orders would cause the depr

of plaintiff rights. As in WINSTON V. LEE. The supreme court held that the

 

ow

llei 4 #1 body :
warrentless non-consensual extraction of a bullet from the body of a

Congress did act iatenc to holt municipelities liable under Section

1983. See, MONELL ¥V. DEPT OF SOC. SERVS. Uniess "Actions pursuant +o
983. See, MCN

 

 

- oe . Paand « nt oe
some wecture caused a Constitutional TORT.

oS
Ry
mph
fale
oO
bs
su)
res
iS
CG
3
es
QO
pots
ro
fo
re
ro
Cc
fs
fot
QO
we
o
ke
Case 3:18-cv-00155-MEM-WIA Document 81 Filed 05/15/20 Page 3 of 8
STATEMENT OF QUESTIONS INVOLVED

 

Has plaintiff establish that a constitutional protected right has
ceen violated, wherein officials racial discrimination exclude/deny to
blacks tne same vights and opportuaity to participete in the

*

amninistration of justice enjoyed by the white population in the

fe

Wayne Courty Courthouse?
y J
SUSGESTZED ANSWER: YES

Ts

cA

a violation of the equal protection clause of the Fourth

a

Amendrent by 4 gingle invidlously discriminatory governmental ect
immunized by the absence of such discrimination in the making of other
compecable decisions?
SUGGESTED ANSWER: NO

Was the plaintiff injury thruout the incident stemming from the
arrest without a warrant in the county of Monroe, on June 30, 2016.
Wherein two or more administrative officers in effecting prekibited
disguise on the highway, conspire for the purpose of depriving, either
directly or indirectly piaintiff of the equal protection of the Laws, or
equal privileges and immunities under the law, or for the purpose of

a

oreventing/hindering the constituted authorities cf any territory from

z

a

giving/securing to all persons within such state or territory the equal

protections of the law?

Wes depriving plaintiff of his rights or privileges by
administrative and municipals officers of Wayne County Pennsylvania a
deliberate indifference to the rights of its citizens?

SUGGESTED ANSWER: YES
Case 3:18-cv-00155-MEM-WIA Document 81 Filed 05/15/20 Page 4 of 8
ARGUMENT:

Unlike ia the case of ERDRETCH V. CITY OF PHILADELPHIA. Citing
MONELL. In Erdreich, establish the first prong of the monell test,

none the less his claim fail the second prong.

rth

Flaintiff MR.NOEL L. BROWN, pls

Ww

ad that his constitutional rights
were violated, as result of the Wayne County Pennsylvania policy, custom,
and deliberate iadifference to plaintiff rights, by cconpromising the
representative quality of the jury, discriminatory selection procedures
wake “Juries ready weapons for officials to oppress those accused

individuais who by chance are numbercc among unpopular or inarticulate

minorities.” GLASSER V. UNITED STATES.

 

a

The piaintiff repeats, reiterates anc realleges each and every
cause of action that the officers who cesponded to the 06/30/2016 incident
in the County of Monree,. “Forced compliance to their will while acting

ader the color of Law and in accordance with police policy."

Plaintiff identify in his complaint, county policy waakers and

jascrike elarations that is responsible for the ause of action
deprivation of plaintiff Cons utional Rights.

 

makers “acquiescence in a Long standing practice, or custom which
constitutes the standard operatirg procedures cf the local government
entity."

Plaintiff citing Section 9131 Pennsylvania Criminal Reles #518,519

Judiciary/Judicial Procedure; “No persons arrested with or without «4

warrant shall be delivered over to the agence authority demanding him.
Uniess he shall First be taken forth with before a judge of a court of
Case 3:18-cv-00155-MEM-WIA Document 81 Filed 05/15/20 Page 5 of 8

Plaintiffs claims within his complaint is plausible, and well
pleaded, pleadings contains factual allegations sufficient to raise a
"right to relief above the speculative level" JACKSON V. NYS DEPT OF
LABOR.

A CLAIM IS PLAUSIBLE IF THE WELL PLEADED FACTUAL ALLEGATIONS OF THE
COMPLAINT, PRESUMED TRUE, PERMIT THE COURT TO “draw the reasonable
inference that the defendants is liable for the misconduct alleged".

ASHCROFT V. IQBAL.

 

Plaintiff proceeds Pro Se, in this case, the court is obliged to
construe plaintiff pleadings liberally, particularly, as plaintiff alleges
Civil Rights Violations. In particularly deliberate indifference to the

rights of its citizens. MCEACHIN V. MCGUINNIS.

 

Plaintiff has alleged specific facts indicating his arrest in the
Gounty of Monre, on June 30th 2016. That the police officers involved
treated plaintiff differently because of racial bias, and because of said
bias, that plaintiff was treated differently than other similarly situated
parties.

Plaintiff has pleaded a prima facie violation of his free exercise
of religion. That plaintiff incarceration at the Wayne County Correctional
Facility, substantially burdened plaintiff sincerely held religious
beliefs. Plaintiff was forced to choose between starving or observing his
commitment to veganism.

The personal involvement of the Wayne County defendants in
plaintiffs complaint, is a prerequisite to an awardof damages under
section 1983. COLON V. COUGHLIN.

The fact that the County had prior knowledge of the plaintiffs

constitutional deprivations before and during the plaintiffs trial,

suggest a prerequiste to an award of punitive damages under section 1983.
Case 3:18-cv-00155-MEM-WIA Document 81 Filed 05/15/20 Page 6 of 8
Under Title Vii of the Civil Rights Act of 1964. Decisions under

a

ta
G
3
Q
i
ee
2
Bi
S
iG
cm
at
~
Su
er
aa
G
ee
g3
iv]
r
@
Cc
ey
ct
ry
D

the above title alse recognize that a par:

him. See, BUCK V. HAMPTON TWP. SCE DIST. Citing affernentioned argument.

 

WHEREFORE, Plaintiff strongly respectfully request that for the
ove and afformenticned (Doc.73) Brie is opposition, that defendants

 
Case 3:18-cvi00 TRSEMENV-IWWIA SPACESeDISIREMSd OBURIZ0 Page 7 of 8

MIDDLE DISTRICT PENNSYLVANTA

certify that, on this date, I served the counsel for defendants

ei
5
(wD
hi
a)
oo
“wd

3

celow with a copy sf this documeat at the following address:

fF
fe
(a
c
@
CL

Yours Truly,

 
Case 3:18-cv-00155-MEM-WIA e Filed 05/15/20: Page 8 of 8

 

ee

TVW ALVINNI
SUOIIANOD jo euLedeg Wd

       

 

TOCRT Va ‘NCLNVHDS
meee re 7 - ~ QhTT XOP Cd
ZOZ. TS AVINZOSGZ6€E1000 ; te vy ats oe

BE0E ML ZO HAV NOLONIHSVM ELYON SEZ
926 G00 $ ses ty |
IWAOD LOTEISIG SHIVLS GELINA

 

 

eezee 14 Bingsiajed 1S

ezoce XOg Od

L3C0MN joquiny

NMO

oe

Tak
LzOK SueN

TATA
LES SHINS -195

O
4

JOaVd/SuoResUNWUIWOD LEWIS
